78780: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35395: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78780


Short Caption:STATE VS. WATSON, III (JOHN) (DEATH PENALTY-PC)Court:Supreme Court


Related Case(s):53681, 56721, 69290, 70075, 70135, 71170, 74430


Lower Court Case(s):Clark Co. - Eighth Judicial District - C230024Classification:Criminal Appeal - Death Penalty - Post-Conviction


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:06/29/2021 at 10:30 AMOral Argument Location:Las Vegas


Submission Date:06/29/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Marc P. DiGiacomo
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Karen L. Mishler
							(Clark County District Attorney)
						Charles W. Thoman
							(Clark County District Attorney)
						Steven B. Wolfson
							(Clark County District Attorney)
						


RespondentJohn Matthias Watson, IIIJamie J. Resch
							(Resch Law, PLLC d/b/a Conviction Solutions)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


05/14/2019Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


05/14/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-21131




06/03/2019Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)19-23895




06/12/2019Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.  (SC)19-25555




06/13/2019Transcript RequestFiled Certificate of No Transcript Request. (SC)19-25669




09/11/2019MotionFiled Appellant's Motion for Enlargement of Time (Opening Brief). (SC)19-38002




09/19/2019Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: November 12, 2019. (SC).19-39072




11/12/2019MotionFiled Appellant's Motion for Enlargement of Time Second Request (Opening Brief). (SC)19-46248




11/21/2019Order/ProceduralFiled Order Granting Motion.  Appellant shall have until December 12, 2019, to file and serve the opening brief and appendix.  (SC)19-47701




12/11/2019BriefFiled Appellant's Opening Brief.  (SC)19-50249




12/12/2019AppendixFiled Appellant's Appendix Volume 1. (SC)19-50510




12/12/2019AppendixFiled Appellant's Appendix Volume 2. (SC)19-50512




12/12/2019AppendixFiled Appellant's Appendix Volume 3. (SC)19-50514




12/12/2019AppendixFiled Appellant's Appendix Volume 4. (SC)19-50517




12/12/2019AppendixFiled Appellant's Appendix Volume 5. (SC)19-50518




12/12/2019AppendixFiled Appellant's Appendix Volume 6. (SC)19-50519




12/12/2019AppendixFiled Appellant's Appendix Volume 7. (SC)19-50520




12/12/2019AppendixFiled Appellant's Appendix Volume 8. (SC)19-50522




12/12/2019AppendixFiled Appellant's Appendix Volume 9. (SC)19-50524




12/12/2019AppendixFiled Appellant's Appendix Volume 10. (SC)19-50526




12/12/2019AppendixFiled Appellant's Appendix Volume 12. (SC)19-50527




12/12/2019AppendixFiled Appellant's Appendix Volume 20. (SC)19-50528




12/12/2019AppendixFiled Appellant's Appendix Volume 21. (SC)19-50529




12/12/2019AppendixFiled Appellant's Appendix Volume 22. (SC)19-50530




12/16/2019AppendixFiled Appellant's Appendix Volume 11. (SC)


12/16/2019AppendixFiled Appellant's Appendix Volume 13. (SC)19-50906




12/16/2019AppendixFiled Appellant's Appendix Volume 14. (SC)19-50911




12/16/2019AppendixFiled Appellant's Appendix Volume 15. (SC)19-50914




12/16/2019AppendixFiled Appellant's Appendix Volume 16. (SC)19-50919




12/16/2019AppendixFiled Appellant's Appendix Volume 17. (SC)19-50921




12/16/2019AppendixFiled Appellant's Appendix Volume 18. (SC)19-50922




12/16/2019AppendixFiled Appellant's Appendix Volume 19. (SC)19-50925




12/16/2019AppendixFiled Appellant's Appendix Volume 23. (SC)19-50927




12/16/2019AppendixFiled Appellant's Appendix Volume 24. (SC)19-50931




01/10/2020BriefFiled Respondent's Answering Brief.  (SC)20-01404




02/07/2020BriefFiled Appellant's Reply Brief.  (SC)20-05330




02/07/2020Case Status UpdateBriefing Completed/Submitted For Decision.  (SC)


04/15/2020AppendixFiled Appellant's Appendix - Volume 11.  (SC)20-14352




05/11/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on June 29, 2021, at 10:30 a.m. in Las Vegas.  The argument shall be limited to 30 minutes.  (SC)21-13473




06/14/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-16996




06/29/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 78780. (SC)


07/07/2021Notice/IncomingFiled Appellant's Notice of Supplemental Authorities. (SC)21-19374




07/07/2021Notice/IncomingFiled Appellant's Notice of Appearance for Karen Mishler. (SC)21-19378




07/07/2021BriefFiled Respondent's Notice of Supplemental Authorities. (SC)21-19391




07/20/2021Order/ProceduralFiled Notice of Voluntary Disclosure.  During the oral argument of this matter on June 29, 2021, appellant's counsel commented that I might have participated in this case in the district court.  I do not recall any participation in this case, and a review of the record does not reveal any reference to me as presiding judge in any of the district court proceedings.  Accordingly, I (Justice Cadish) am not aware of any basis to recuse myself from this case.  (SC)21-20820




07/28/2021Notice/IncomingFiled Appellant's Response to Notice of Voluntary Disclosure. (SC)21-21845




08/13/2021Order/ProceduralFiled Supplemental Notice of Voluntary Disclosure.  In accordance with NCJC 2.11(C) and in light of the State's expressed lack of objection to my participation, I (Justice Elissa Cadish) will recuse myself if any party files an objection to my participation in this appeal on or before August 23, 2021.  (SC)21-23680




12/13/2021Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order." EN BANC. (SC)21-35395





Combined Case View